Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In the last line of page 5, the term “BRIEF” should be moved to the first line of page 6.  
Appropriate correction is required.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/25/2018. It is noted, however, that applicant has not filed a certified copy of the CN-201811250468.0 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “the CMOS plane” lacks a proper antecedent basis.
Regarding claim 3, the phrases “the focal plane” and “the concentration spatial profile” lack a proper antecedent basis.
Regarding claim 4, it is unclear what “the images” of line 1 refers to.  Further, the phrase “the images” of line 1 lacks a proper antecedent basis.  In addition, it appears that the phrases “the width” of line 1 and “the refractive index” of line 2 lack a proper antecedent basis.
Regarding claim 5, it is unclear if the phrase “the diffusion image” of line 5 refers to the phrase “a liquid diffusion image” of line 3.  Clarification is required.  In addition, it is unclear how “diffusion solution” of line 7 is related to “binary solution” of line 2 and “infinite dilute solution” of line 11.  Are they referring to the same thing?   Clarification is required.  Also, the phrases “the diffusion direction” of line 9, “the diffusion coefficient” of line 11 and “the concentration profile” of line 12 lack a proper antecedent basis.  Does “the concentration profile” of line 12 refer to “experimental concentration profile” of line 9?  Clarification is required.
Regarding claim 6, the phrase “the concentration profile” of line 3 appears to lack a proper antecedent basis.  In addition, it appears that something is missing after “D(C)” of line 5 (second occurrence).  Clarification is required.
Regarding claim 8, it is unclear what exactly “measurement tests” of line 2 refer to.  Clarification is required.  In addition, “the calculated concentration spatial and temporal profile” appears to lack a proper antecedent basis.  Applicant’s cooperation is requested in correcting any additional antecedent basis errors throughout the claims.
Regarding claim 9, it is unclear how “the experimental profile” of line 2 is related to “experimental concentration profile” of claim 5, line 9.  Are they referring to the same thing?
Regarding claim 11, the phrases “the simulated diffusion images” and “the experimental diffusion images” lack a proper antecedent basis.  Furthermore, it is unclear what exactly constitute these claimed diffusion images.  Clarification is required.
Regarding claim 12, the phrase “the refractive index spatial and temporal profile” of line 2 appears to lack a proper antecedent basis.  
Claims not specifically mentioned above are rejected by virtues of their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al (CN-104165863).
Regarding claim 1, as far as the claim is understood, Meng et al discloses a work platform (Fig.1) for acquiring diffusion images comprising: a light source (1) of the working platform; a light beam collimating and expanding device (2, 3, 4), wherein the device is located behind the light source and comprises at least an object lens (2), a pinhole filter (3) and a large-aperture spherical lens (4); a rectangular slit (5) with adjustable width, wherein the slit is located behind the beam collimating and expanding device (Fig.1); an asymmetric liquid-core cylindrical lens (ALCL), wherein the lens (6) is located behind the rectangular slit, and acts as both diffusion cell and key imaging element (Fig.1); a CMOS camera (7) disposed on a movable track, wherein the camera is located behind the ALCL, and takes diffusion images formed on the CMOS plane (Fig.1).  Although Meng does not specifically mention the use of a semiconductor lower power laser, such use would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claim 2, the limitations therein are shown in Fig.2 of Meng et al.
Regarding claim 3, as far as the claim is understood, the limitations therein are shown in Fig.3 of Meng et al.
Regarding claim 4, as far as the claim is understood, the specific scheme and configuration utilized would have been an obvious design choice to one of ordinary skill in the art depending on the needs of particular application and involving only routine skill in the art.
Allowable Subject Matter
Claims 5-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 5-12, the prior art fails to disclose or make obvious a method for rapidly and precisely measuring concentration-dependent diffusion coefficients of binary solutions comprising, in addition to the other recited features of the claim, the features of acquiring a liquid diffusion image; binarizing the diffusion image; extracting image width as a feature parameter; changing the refractive index into related concentration of diffusion solution; acquiring experimental concentration profile; and measuring the diffusion coefficient in the manner recited in claim 5.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878